DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
 

Response to Amendment
This is in response to an amendment/response filed on March 4, 2021.
 Claims 1,4,9,12,17 and 20 have been amended.
No Claims 3, 5,11,13,19, and 21 have been cancelled.
No Claims 25-30 have been added.
Claims 1-2, 4, 5-10, 12, 14-18, 20, 22-30 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed March 4, 2021, with respect to the rejection(s) of claim(s) 1-24 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a Fuzzy Interest Forwarding by Chan et al. (November 2017 , hereinafter Chan) which discloses a similarity function; and a similarity threshold(Fig. 2,  Abstract, paragraphs 2, 4.2.3, 5.1- 5.1.2) ;  the search using the similarity function to compare the first input data in the feature set to the second input data for the approximate computation result and select the approximate computation result based on being within the similarity threshold(Fig. 2,  Abstract, paragraphs 2, 4.2.3, 5.1- 5.1.2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 5-10, 12, 14-18, 20, 22-30   is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al. (US Application 2017/0034055, hereinafter Ravindran) in view of Fuzzy Interest Forwarding by Chan et al. (November 2017 , hereinafter Chan).
Regarding claims 1, 9, 17, 29, 30, Ravindran discloses a device (figs. 1-4) for information centric network (ICN) approximate computation caching, the device comprising:
 processing circuitry(205); and 
a memory (225) including instructions that, when the device is in operation, configure the processing circuitry ([0026], which recites The ICN forwarder 220 includes a computer-readable storage device 225 and at least one hardware processor 205 inter-operably coupled with the computer-readable storage device 225. ) to: 
(Abstract, [0004]-[0007], [0019]-[0056], which recites a pending interest table (PIT) including one or more PIT entries is maintained by an attachment point (AP) of a user equipment (UE) in the ICN. Each PIT entry identifies unsatisfied data requested by the UE. The data requested by the UE are specified in one or more interest packets that were previously received by the AP. An interest packet is received at the AP );  perform a search of a local data store using the feature set to determine an approximate computation result cached in the local data store, the approximate computation result based on input data that differs from the input data named in the interest packet(Abstract, [0004]-[0007], [0019]-[0056], which recites a pending interest table (PIT) including one or more PIT entries is maintained by an attachment point (AP) of a user equipment (UE) in the ICN. Each PIT entry identifies unsatisfied data requested by the UE. The data requested by the UE are specified in one or more interest packets that were previously received by the AP. An interest packet is received at the AP. The interest packet includes an identifier (ID) of a UE and a name of data that the UE requests. A PIT entry is identified by the AP. The PIT entry includes the name of the data requested by the UE in the interest packet. An index mapping the UE to the PIT entry is generated by the AP based on the ID of the UE. The first attachment point receives the interest packets, it can respond to them if the data/content corresponding to the interest packets are cached at the first attachment point. Or the first attachment point can aggregate these interest packets so that when the data responses are received, the first attachment point can send the responded data packets to the new attachment point. Similar to the example implementations of 416, the responded data can be attached with a mobility tag by the old attachment point so that the data is not dropped but saved in the content store for a period of time by the new attachment point even if there are no pending interests yet from the UE at the new attachment point. As such, when the UE re-expresses the interest for the data after it moved to the second network, the new attachment point can search in its content store for the matching data and return the requested data to the UE without fetching the data from the data producer. ); and 
return the approximate computation result to an author of the interest packet in response to the search(Abstract, [0004]-[0007], [0019]-[0056], which recites a pending interest table (PIT) including one or more PIT entries is maintained by an attachment point (AP) of a user equipment (UE) in the ICN. Each PIT entry identifies unsatisfied data requested by the UE. The data requested by the UE are specified in one or more interest packets that were previously received by the AP. An interest packet is received at the AP. The interest packet includes an identifier (ID) of a UE and a name of data that the UE requests. A PIT entry is identified by the AP. The PIT entry includes the name of the data requested by the UE in the interest packet. An index mapping the UE to the PIT entry is generated by the AP based on the ID of the UE. The first attachment point receives the interest packets, it can respond to them if the data/content corresponding to the interest packets are cached at the first attachment point. Or the first attachment point can aggregate these interest packets so that when the data responses are received, the first attachment point can send the responded data packets to the new attachment point. Similar to the example implementations of 416, the responded data can be attached with a mobility tag by the old attachment point so that the data is not dropped but saved in the content store for a period of time by the new attachment point even if there are no pending interests yet from the UE at the new attachment point. As such, when the UE re-expresses the interest for the data after it moved to the second network, the new attachment point can search in its content store for the matching data and return the requested data to the UE without fetching the data from the data producer. ).  
	Ravindran does not explicitly discloses a similarity function; and a similarity threshold;  the search using the similarity function to compare the first input data in the feature set to the second input data for the approximate computation result and select the approximate computation result based on being within the similarity threshold.
	However, Chan teaches a similarity function(Fig. 2,  Abstract, paragraphs 2, 4.2.3, 5.1- 5.1.2); and a similarity threshold(Fig. 2,  Abstract, paragraphs 2, 4.2.3, 5.1- 5.1.2) ;  the search using the similarity function to compare the first input data in the feature set to the second input data for the approximate computation result and select the approximate computation result based on being within the similarity threshold(Fig. 2,  Abstract, paragraphs 2, 4.2.3, 5.1- 5.1.2).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chan with the teaching of Ravindran by using the above features such as a similarity function; and a similarity threshold;  the search using the similarity function to compare the first input data in the feature set to the second input data for the approximate computation result (Abstract).
	Regarding claims 2,10,18, Ravindran discloses the device of claim 1, wherein the interest packet includes a tag separate from the feature set, the tag indicating that approximate computation results will satisfy the interest packet(Abstract, [0004]-[0007], [0019]-[0056]).  
Regarding claims 4,12,20, Ravindran discloses the device of claim 3, wherein, to include the similarity function, the interest packet includes identification of the similarity function that is used to select the similarity function from a library of similarity functions hosted by a node(Abstract, [0004]-[0007], [0019]-[0056]).   
Regarding claims 6, 14, 22, Ravindran discloses the device of claim 1, wherein the instructions further configure the processing circuitry to: receive a second interest packet prior to receiving the interest packet; create an entry in a PIT that uses a second feature set contained in the second interest packet after failing to find a response to the second interest packet in the approximate computation content store; and forward the second interest packet on the network(Abstract, [0004]-[0007], [0019]-[0056]).    
Regarding claims 7, 15, 23, Ravindran discloses the device of claim 6, wherein the instructions further configure the processing circuitry to: receive a data packet that matches the entry in the PIT; and create an entry in the approximate computation content store that includes the second feature set from the PIT and the data in the data packet(Abstract, [0004]-[0007], [0019]-[0056]).    
Regarding claims 8, 16, 24, Ravindran discloses the device of claim 7, wherein the approximate computation result is the entry in the approximate computation content store, the feature set and the second feature set being within a similarity threshold(Abstract, [0004]-[0007], [0019]-[0056]).   
Regarding claim 25, Chan the device of claim 1, wherein the similarity function is hierarchical (Fig. 2, abstract, paragraphs 2, 4.2.3, and 5.1- 5.1.2).  
Regarding claim 26, Chan discloses the device of claim 25, wherein the hierarchy is an ontology (Fig. 2, abstract, paragraphs 2, 4.2.3, and 5.1- 5.1.2).   
Regarding claim 27, Chan discloses the method of claim 9, wherein the similarity function is hierarchical (Fig. 2, abstract, paragraphs 2, 4.2.3, and 5.1- 5.1.2).    
Regarding claim 28, Chan discloses the method of claim 27, wherein the hierarchy is an ontology (Fig. 2, abstract, paragraphs 2, 4.2.3, and 5.1- 5.1.2).    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461